13-3012
Maqsood v. Comm’r of Soc. Sec.

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

    At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, at 40 Foley Square, in the City of New York, on
the 12th day of March, two thousand fifteen.

Present: ROBERT A. KATZMANN,
                     Chief Judge,
         JOHN M. WALKER, JR.,
         DENNY CHIN,
                     Circuit Judges.
________________________________________________

KHAWAR MAQSOOD,

                            Plaintiff-Appellant,

                             v.                                 No. 13-3012-cv

COMMISSIONER OF SOCIAL SECURITY,

                     Defendant-Appellee.
________________________________________________

For Plaintiff-Appellant:           Khaward Maqsood, pro se, Bronx, NY.

For Defendant-Appellee:            Christopher B. Harwood and Emily E. Daughtry, Assistant
                                   United States Attorneys, for Preet Bharara, United States
                                   Attorney for the Southern District of New York, New York,
                                   NY.


      Appeal from the United States District Court for the Southern District of New York
(Gardephe, J., and Katz, Mag. J.).
       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

and DECREED that the judgment of the district court be and hereby is AFFIRMED.

       Plaintiff-Appellant Khawar Maqsood, proceeding pro se, appeals from a July 31, 2013

judgment of the district court following a July 30, 2013 order (Gardephe, J.), which granted the

defendant’s motion under Rule 12(c) of the Federal Rules of Civil Procedure for judgment on the

pleadings. The district court order adopted in full a January 27, 2012 report and recommendation

(Katz, Mag. J.), which recommended that the district court grant the defendant’s motion under

Rule 12(c), deny Maqsood’s motion for summary judgment, and dismiss his complaint with

prejudice. Maqsood’s complaint ultimately sought review of a February 13, 2009 decision by

Administrative Law Judge Newton Greenberg declining to recalculate his disability insurance

benefits, which became the Commissioner of Social Security’s final decision when the Social

Security Administration Appeals Council declined to review it on October 26, 2010. We assume

the parties’ familiarity with the underlying facts, procedural history, and the issues on appeal.

       We review de novo a district court’s decision on a motion for judgment on the pleadings

“to determine whether there is substantial evidence supporting the Commissioner’s decision and

whether the Commissioner applied the correct legal standard.” Zabala v. Astrue, 595 F.3d 402,

408 (2d Cir. 2010) (internal quotation marks omitted). The substantial evidence standard is “a

very deferential standard of review—even more so than the ‘clearly erroneous’ standard.” Brault

v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (per curiam). “The substantial

evidence standard means once an ALJ finds facts, we can reject those facts only if a reasonable

factfinder would have to conclude otherwise.” Id. (internal quotation marks omitted).

       An independent review of the record confirms that the district court properly granted the

                                                 2
defendant’s motion for judgment on the pleadings and dismissed Maqsood’s complaint. We

affirm for substantially the reasons stated by Magistrate Judge Katz in his thorough report and

recommendation.

       We have considered all of Maqsood’s remaining arguments and find them to be without

merit. For the reasons stated herein, the judgment of the district court is AFFIRMED.

                                                 FOR THE COURT:
                                                 CATHERINE O’HAGAN WOLFE, CLERK




                                                3